DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art
	Claims 4-5, 7-9, 14, 16-17, and 21 are not found in the prior art.

Claim Objections
Claims 12-17 and 20-21 are objected to because of the following informalities:  Claims 12-17 depend from claim 11, and there is no claim 11.   Claims 20-21 depend from claim 19, and there is no claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6-9 and 15-17 are rejected for the following reasons:  In claims 6 and 15, the Applicant claims “a second set of training data.”  However, there is no “first set of training data” previously claimed in independent claim 1.  Claim 15 depends from claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of automated insurance subrogation without significantly more. 
Claim 1 recite(s) transmitting, receiving, and computing steps carried out by communication and computation subsystems.  The communication and computation subsystems can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. para.125).  
Claim 1 falls into the category of fundamental economic practice (insurance—see Spec. para.2).  The claim is directed to a judicial exception to an abstract idea.
Independent claims 10 and 18 recite a device and system and mimic independent claim 1.  Claims 10 and 18 are patent ineligible.  
The additional retrieving, determining, and computing steps of claim 1 do not add more to the claim to take it out of the realm of abstraction.  The steps are used to facilitate automated subrogation.  Claim 1 recite(s) transmitting, receiving, and computing steps carried out by communication and computation subsystems.  The See Spec. para.125).  
The claim does not integrate the judicial exception into a practical application.  
Claims 1, 10, and 18 are ineligible.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10, 12-13, 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKown (8,615,409).

	McKown discloses:

	As per claim 1, a computer-implemented method for facilitating automated subrogation case processing, comprising: transmitting a query to a database using a 

	As per claims 2 and 12, obtaining a first set of training data that includes information of multiple past incidents, each of the multiple past incidents having one or more related medical claims and each medical claim including at least an age of a corresponding member, one or more diagnosis codes, one or more drug codes, or one or more procedural codes; and training, by the computation subsystem, a claim valuation model based on at least one of the age of the corresponding member, the one or more diagnosis codes, the one or more drug codes, or the one or more procedural codes of the first set of training data.  (col.17, line 65 to col.18, line 15—discusses valuation model using medical claim information)

	As per claim 3 and 13, wherein computing the first probability value comprises:  147775749.127U.S. Non-Provisional Application Attorney Docket No.: 121075-8021.US01determining the first probability value by obtaining an inference result of the medical claim using the claim valuation model.   (col.17, line 65 to col.18, line 15—discusses valuation model using medical claim information)
	
	As per claims 6 and 15, obtaining a second set of training data that includes information of multiple past incidents, each of the multiple past incidents including at least an age of a corresponding member, a sum of paid amount for all related medical claims, a number of unrelated medical claims, or a sum of paid amount for all the unrelated medical claims; training, by the computation subsystem, a final recommendation model based on at least one of the age of the corresponding member, the sum of paid amount for all the related medical claims, the number of the unrelated medical claims, or the sum of paid amount for all the unrelated medical claims in the second set of training data.   (col.17, line 65 to col.18, line 15—discusses valuation model using medical claim information and making final determination)

	As per claim 10, a device for automated subrogation case processing, the device comprising: a processor; and  147775749.128U.S. Non-Provisional Application Attorney Docket No.: 121075-8021.US01 a memory including instruction stored thereon, wherein the instructions upon execution by the processor cause the processor to: transmit a query to a database, the query including information indicative of an incident associated with a member; receive a response to the query indicative of an associated medical information for the member; retrieve, based on the received response, medical claims associated with the member; compute, for each retrieved medical claim, a first probability value indicating a relatedness of the medical claim to the incident; determine, for each retrieved medical claim, whether the medical claim is related to the incident by comparing the first probability value with a first predefined threshold; compute a second probability value indicating whether all medical claims related to the incident are present; and generate a final determination for the incident by comparing the second probability value with a second predefined threshold.   (col.11, line 35 to col.12, line 11; col.12, lines 45-63—discusses using thresholds and searches for related insurance claims using confidence levels and making match determinations)

	As per claim 18, a system for automated subrogation case processing, comprising one or more processors; and one or more memory units including instruction stored thereon, wherein the instructions upon execution by the one or more processors cause the one or more processors to implement a subrogation case management platform including: a presentation-layer module configured to provide a user-interface for a member of the platform to interact and retrieve information; a service-layer module in communication with the presentation-layer module to obtain information indicative of an incident associated with the member via the user-interface, wherein the service-layer module comprises an address verification module, a member authorization module, a notification module, and a data layer module, the service-layer module further comprising:  147775749.130U.S. Non-Provisional Application Attorney Docket No.: 121075-8021.US01 a case-management service configured to communicate with the address verification module to verify an address of the member, to communicate with the medical authorization module to obtain a medical authorization from the member, to communicate with the notification module to notify the member of a change in processing the incident, and to communicate with the data layer to retrieve medical claims of the member from one or more databases based on the information indicative of the incident, the case-management service further comprising a computation subsystem configured to: compute, for each retrieved medical claim, a first probability value indicating a relatedness of the medical claim to the incident; determine, for each retrieved medical claim, whether the medical claim is related to the incident by comparing the first probability value with a first predefined threshold; compute a second probability value indicating whether all medical claims related to the incident are 

	As per claim 20, wherein the case-management service is configured to: train a claim valuation model based on a first set of input data; train a final recommendation model based on a second set of input data; and deploy the claim valuation model and the final recommendation model upon determining that the claim valuation model and the final recommendation model achieve a predefined level of accuracy.  (col.17, line 65 to col.18, line 15—discusses valuation model using medical claim information and making final determination)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, 20080107735 discloses an electronic record management and 20110022408 discloses a health plan subrogation.  The closest NPL is “TRENDS AND PRACTICES IN HEALTHCARE SUBROGATION,” MJ Brien, CWA Panis - 2013 - dol.gov.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691